Citation Nr: 1442112	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-42 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as dizziness, including as secondary to service-connected traumatic encephalopathy. 

2.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for a left arm condition, including left bicep atrophy, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service, on active duty (AD), from August 1955 to August 1957.  He also served in the Reserves after that, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Additional issues concerning whether clear and unmistakable error (CUE) was committed in a September 30, 1959 rating decision for failing to adjudicate the claim for service connection for atrophy of the left bicep and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

As for the claims that are currently before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board is reopening the claim for service connection for a left arm condition.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding it, along with the claim for service connection for vertigo, to the RO via the AMC for further development and consideration.  



FINDINGS OF FACT

1.  An unappealed March 2003 rating decision denied service connection for left arm pain because the evidence then of record failed to show treatment duyring service for a chronic (meaning permanent) left arm condition and any then current complaints or treatment for such a condition.  

2.  Additional evidence since received, however, is not cumulative or redundant of evidence considered in that decision, relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  That March 2003 rating decision earlier considering and denying this claim for service connection for a left arm condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening, but then remanding rather than immediately deciding, this claim for service connection for a left arm condition, including for left bicep atrophy.  Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons this claim was previously denied.  This is because this claim is being reopened, regardless, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, since, after reopening this claim, rather than immediately readjudicating it on its underlying merits, the Board instead is remanding it to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of this claim is completed on remand.

A previously denied, unappealed claim may be reopened and reconsidered upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Veterans Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," so a "low threshold."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  The Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim; that is to say, there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed - albeit only for making this threshold preliminary determination.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); and Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, allegations that are beyond the competence of the person making them).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Here, the Veteran believes that his current condition of his left arm, specifically that affecting his left bicep, is directly related to injuries he sustained in an automobile accident on July 1, 1958, on his way to military training.  He is currently receiving compensation for several other disabilities stemming from that accident, including loss of part of his skull, traumatic encephalopathy, limitation of motion of his jaw, and scars on his nose.  The accident occurred while he and a fellow reservist were driving to their Reserves' meeting, so which the Army ultimately concluded was in the line of duty.


The Veteran was last denied service connection for a left arm condition in a March 2003 rating decision by the RO.  The RO determined in that decision that he had not demonstrated the occurrence of chronic arm injury in service, nor had he shown any then current complaints of an arm condition.  That decision was not appealed to the Board and, thus, became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In his current bid to reopen this claim, the Veteran testified during his videoconference hearing before the Board in July 2014 about the circumstances surrounding his arm condition.  He stated that his left arm was crushed in the July 1958 accident, causing swelling and bruising that took four to six months to subside.  He stated that, while he was in the hospital, the doctor told him that he thought the arm would be all right once the swelling went down.  However, the Veteran stated that, less than a year later, part of the muscle "just pierced away, the top half of it gone."  He reported that his arm gave way on him frequently and then "starts shaking."  

In addition to that hearing testimony, the Veteran had a VA (QTC) examination regarding his left arm claim in April 2011.  He reported that his left arm gave away often, and that he experienced pain, trembling, weakness, and stiffness.  He further stated that this condition had gotten worse over the years since the initial accident in service.  The examiner reported that "[p]alpation of the muscle reveals impairment of muscle tone and loss of muscle substance.  Muscle loss is located on the left bicep with measurements on the left 9 inches and on the right 10 inches."  The examiner ultimately diagnosed a left arm strain and left bicep atrophy.

This additional evidence, including the Veteran's hearing testimony in July 2014 and the results of his April 2011 VA compensation examination, is "new" since it has not been previously considered in a prior adjudication of this claim for a left arm condition.  The evidence is also "material", however, as it relates to the circumstances surrounding his in-service automobile accident and shows current, diagnosed conditions affecting his left arm.  Thus, it can be said that this additional 

evidence raises a reasonable possibility of substantiating the claim, even if insufficient currently to grant the claim.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  The Board therefore concludes that the required new and material evidence has been submitted to reopen this claim.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for a left arm condition is granted, subject to the further development of this claim on remand.


REMAND

As previously alluded to, the Veteran underwent a VA examination for his left arm condition in April 2011.  The examiner ultimately concluded that it was less likely than not that the left arm strain and left bicep atrophy diagnosed were related or attributable to the Veteran's service, and especially to the July 1958 car accident.  The examiner's rationale was that the service treatment records (STRs) did not indicate any diagnoses or treatment for any arm condition.  Furthermore, he stated that records from 1958 concerning the Veteran's injuries resulting from the car accident showed "bruises to face and neck but there was no documentation of arm conditions."

But the examiner apparently did not consider the July 1959 VA examination report indicating the Veteran had atrophy of his biceps muscle on the left as well as left arm weakness as a residual of an avulsion of the proximal insertion of the median belly of the biceps muscle.  There also is a July 1959 neuropsychiatric examination report indicating the Veteran complained of a weak left arm as a result of the motor vehicle accident.  As well, the July 1959 rating decision that granted him service connection for the various residuals mentioned that he also had sustained abrasions of his upper extremities as a result of the accident.

As the April 2011 examiner failed to consider this relevant evidence concerning the Veteran's left arm condition dated within a year of the accident, the consequent opinion is inadequate because it was not based on all of the pertinent evidence or, at the very least, does not reconcile it.  See Barr v. Nicholson, Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C.A. § 4.1.  For this reason, an addendum opinion must be obtained.  38 C.F.R. § 4.2.

The Veteran also earlier had a VA examination for his "dizziness" in August 2008 performed by an ear, nose, and throat (ENT) specialist.  The examiner remarked that the Veteran needed further evaluation to discover the cause of this condition, such as an electronystagmogram (ENG).  The examiner did not provide an opinion regarding this condition beyond stating that "[i]t is difficult to prove that [the Veteran's] dizziness is from a car accident 50 years ago when his symptoms have occurred only [three] years ago."  To date, however, the ENG has not been performed.  As no comment has been provided as to whether the Veteran's claimed dizziness is, in fact, a separate, distinguishable condition that potentially is directly related to his car accident in 1958, or, alternatively, secondary to his service-connected traumatic encephalopathy, medical comment is needed concerning this, as well.


Finally, the Veteran has maintained that VA failed in its duty to assist by not obtaining outstanding treatment records from Commerce Hospital concerning his treatment immediately following the motor vehicle accident in July 1958.  He therefore should be provided VA Form 21-4142, Authorization and Consent to Release Information to VA, to try and obtain all outstanding records that are confidential but relevant to his claims.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him 
VA Form 21-4142, Authorization and Consent to Release Information to VA, for all outstanding private medical treatment records concerning the disabilities at issue in this appeal, including those concerning the evaluation and treatment he alleges to have received at Commerce Hospital in July 1958 following his motor vehicle accident.

A specific request must be made for all identified private records.  38 C.F.R. § 3.159(c)(1).  If any identified records are unobtainable (or do not exist), the Veteran must be appropriately notified of this and the file documented.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of the additional records, send the claims file back to the April 2011 VA (QTC) examiner for a supplemental opinion concerning the etiology of the Veteran's left arm condition, especially in terms of its posited relationship with the injuries he sustained in the July 1958 motor vehicle accident during his service.  

So, in particular, the examiner should again opine on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current left arm conditions, including especially the left arm strain and left bicep atrophy diagnosed at the conclusion of the April 2011 VA (QTC) examination, were caused by, or are otherwise related to, his service - and specifically the motor vehicle accident that occurred in July 1958 while the Veteran was en route to his Reserve meeting.

The examiner is reminded that this accident was found to be in the line of duty by the Army.  The examiner thus must consider, and comment on, the subsequent findings during the July 1959 VA examination, which indicated there was left bicep atrophy and left arm weakness, as well as the various records from 1958 and 1959 indicating the Veteran had sustained abrasions and contusions to his upper extremities as the result of the accident.

The examiner also is advised that the mere lack of documentation during the many intervening years of such symptoms as pain, etc., is not altogether dispositive of whether the Veteran had existing disability, although this is a valid consideration in determining whether he did (just cannot be the sole or only reason for concluding he necessarily did not).  Ultimately, the Board will have to assess the credibility of his lay testimony concerning this, to, along with its competency, determine its ultimate probative value.

The opinion on causation must be supported by explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

3.  Also schedule the Veteran for a VA examination concerning his claimed dizziness.  All indicated and necessary testing should be performed, including an electronystagmogram (ENG), to first determine whether the Veteran has a separate and distinct condition causing this symptom.  If such a condition exists, the examiner should:

* opine as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed condition was caused by, or is otherwise related to, the Veteran's service - specifically the motor vehicle accident that occurred in July 1958;

* alternatively, opine as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed condition is proximately due to, the result of, or being chronically aggravated by the Veteran's already service-connected traumatic encephalopathy.

The opinion on causation and aggravation must be supported by explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner does not find that the Veteran's dizziness is attributable to a separate, distinct condition, and instead is just a symptom of his already service-connected traumatic encephalopathy, a rationale must be given as to why this is indeed the case.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


